Appellant was convicted of theft of personal property and awarded five years in the penitentiary.
There were objections to the charge, but they cannot be intelligently revised or understood without the statement of facts, which is not incorporated in nor does it accompany the record. As the record presents the matter these matters cannot be considered. The charges may have been proper and in accord with the facts. We are unable at least to revise these exceptions without the evidence.
The judgment, therefore, will be affirmed.
Affirmed.